Citation Nr: 1627805	
Decision Date: 07/13/16    Archive Date: 07/22/16

DOCKET NO.  13-28 681	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been submitted in order to reopen a claim of entitlement to service connection for an acquired psychiatric disorder, claimed as depression, anxiety disorder and posttraumatic stress disorder (PTSD).  

2.  Entitlement to service connection for an acquired psychiatric disorder, claimed as depression, anxiety disorder and PTSD.  


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

B. Thomas Knope, Counsel


INTRODUCTION

The Veteran served on active duty from December 1967 to November 1969.  He also has service in the Naval Reserve.  

This matter is on appeal from a May 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  Jurisdiction over the appeal is currently with the RO in Little Rock, Arkansas.   

The Veteran testified before the undersigned Veterans Law Judge in September 2015.  A transcript of the hearing is of record.  At the hearing, it was noted that the Veteran's prior representative is no longer available.  While the Veteran indicated at his hearing that he wished to represent himself, he was assisted during this hearing by a representative of the Veterans of Foreign Wars of the United States.  

While additional evidence has been added to the claims file since the most recent adjudicative decision, the Board has reviewed this evidence and finds that it is effectively repetitive of evidence already on appeal, or else does not relate to the issue on appeal.  Therefore, review of the claims at the point would not result in any prejudice to the Veteran.  

This appeal is comprised entirely of documents contained in the Virtual VA paperless claims processing system as well as the Veterans Benefits Management System (VBMS).  Accordingly, any future documents should be incorporated in the Veteran's VBMS file.  


FINDINGS OF FACT

1.  In July 2005 rating decision, the claim of entitlement to service connection for PTSD was denied on the basis that none of the Veteran's underlying stressors could be corroborated.  

2.  The evidence added to the record since the July 2005 decision became final relates to an unestablished fact that is necessary to substantiate the claim of service connection for an acquired psychiatric disorder. 

3. The Veteran does not have a valid diagnosis of PTSD that could be associated to a corroborated stressors event.  

4.  An acquired psychiatric disorder other than PTSD was not shown in service or for many years thereafter, and is unrelated to active duty service.


CONCLUSIONS OF LAW

1. The July 2005 rating decision that denied the Veteran's claim for entitlement to service connection for PTSD is final.  38 U.S.C.A. § 7105 (West 2014 & Supp. 2015); 38 C.F.R. § 20.1103 (2015).

2.  As the evidence received subsequent to the July 2005 rating decision is new and material, the requirements to reopen the claim for entitlement to service connection for an acquired psychiatric disorder, claimed as depression, anxiety disorder and PTSD have been met.  38 U.S.C.A. §§ 5108, 7105 (West 2014 & Supp. 2015); 38 C.F.R. § 3.102, 3.156 (2015).

3.  The criteria for entitlement to service connection for an acquired psychiatric disorder, claimed as depression, anxiety disorder and PTSD have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 5103A (West 2014 & Supp. 2015); 38 C.F.R. §§ 3.159, 3.303, 3.304 (2015).







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence

In order for evidence to be sufficient to reopen a previously disallowed claim, it must be both new and material.  If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  See Smith v. West, 12 Vet. App. 312, 314 (1999); Manio v. Derwinski, 1 Vet. App. 140 (1991).

Under the relevant regulation, "new" evidence is defined as evidence not previously submitted to agency decision-makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  If it finds that the submitted evidence is new and material, VA may then proceed to evaluate the merits of the claim on the basis of all evidence of record, but only after ensuring that the duty to assist the veteran in developing the facts necessary for the claim has been satisfied.  See Elkins v. West, 12 Vet. App. 209 (1999); but see 38 U.S.C.A. § 5103A (eliminates the concept of a well-grounded claim).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is low, and consideration is not limited to whether the newly submitted evidence relates specifically to the reason the claim was last denied.  Rather, consideration should include whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement.  See Shade v. Shinseki, 24 Vet. App. 110, 117-18 (2010).

In this case the Veteran is claiming entitlement to service connection for an acquired psychiatric disorder.  A claim for entitlement to service connection for PTSD was previously denied by the RO in a July 2005 rating decision on the basis that none of the stressors he described could be corroborated.  He did not appeal that decision, nor did he submit any new and material evidence within a year of receiving it.  See Buie v. Shinseki, 24 Vet. App. 242 (2011).  This represents the last final denial of the claim.

After a review of the evidence submitted since the July 2005 rating decision became final, the Board determines that the claim should be reopened.  As an initial matter, since the time the July 2005 rating decision became final, the Court of Appeals for Veterans Claims has clarified that a claim related to a specific psychiatric disorder must be viewed as one for all psychiatric disorders that have been clinically diagnosed.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Since the time of the prior claim became final, he has also been diagnosed with depression.  Not only is this evidence "new," in that it was not previously reviewed by the RO, but it is also "material," in that it relates to an unestablished fact necessary to support service connection.  Specifically, service connection for depression may be established without corroboration of a stressor.  Therefore, as evidence that is both "new" and "material" has been submitted, there the claim should be reopened.  

Service Connection

The Veteran is claiming entitlement to service connection for an acquired psychiatric disorder, which he primarily contends is PTSD, but has also been diagnosed with depression and anxiety disorder.  He has asserted that his symptoms are due to a number of stressor events that he experienced in service.  

Specifically, in April 2005, he stated that he spent nights on a river boat in Vietnam where he witnessed a Marine kill a civilian, and now feels complicit in this person's murder.  

In another April 2005 statement, he stated that he was at a party where he was physically assaulted by two Vietnamese, although he could not identify who they were.  

Finally, at his hearing before the Board in September 2015, he also stated that he saw dead bodies in the rivers where his boat was, and was also exposed to enemy fire when his boat was dropping off supplies.  

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014 & Supp. 2015).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498 (1995).

An alternative method of establishing service incurrence and relationship to service is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease.  While psychoses, such as schizophrenia, are qualifying chronic diseases, other psychiatric disorders are not.  38 C.F.R. §§ 3.303(b), 3.309(a) (2013); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Chronic diseases are also subject to presumptive service connection if manifest to a compensable degree within one year from separation from service even though there is no evidence of the disease during service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2015).

In order to establish service connection for PTSD, there must be a medical diagnosis of PTSD in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f) (2015).  A diagnosis of PTSD must meet the requirements of the American Psychiatric Association's Diagnostic and Statistical Manual on Mental Disorders, Fourth Edition (DSM-IV).  38 C.F.R. § 4.125(a) (2015).

Under the DSM-IV, a valid diagnosis of PTSD requires that a person has been exposed to a traumatic event in which both of the following were present: (1) the person experienced, witnessed, or was confronted with an event or events that involved actual or threatened death or serious injury, or a threat to the physical integrity of himself or others, and (2) the person's response involved intense fear, helplessness, or horror.  If the evidence establishes that the veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f)(1) (2015).

Where VA determines that the Veteran did not engage in combat with the enemy or that the Veteran engaged in combat with the enemy but the claimed stressor is unrelated to the combat, the Veteran's lay testimony alone will not be enough to establish the occurrence of the alleged stressor.  Instead, the record must contain evidence that corroborates the Veteran's testimony as to the occurrence of the claimed stressor.  38 U.S.C.A. § 1154(b) (West 2014 & Supp. 2015); 38 C.F.R. § 3.304(d), (f) (2015); West v. Brown, 7 Vet. App. 70 (1994).

However, there is an exception to this rule in that the extensive development normally required to corroborate stressors asserted by non-combat veterans is not required where lay testimony alone can established the occurrence of certain in-service stressors involving the fear of hostile military or terrorist activity, if there is a diagnosis of PTSD by a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, related to the fear of hostile military or terrorist activities. 38 C.F.R. §3.304(f)(3) (2015).

Fear of hostile military or terrorist activity means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror. 38 C.F.R. § 3.304(f)(3) (2015).

Although the Veteran has stated that he was in the proximity of combat, the Board is able to determine from his service personnel records and his service separation from that he did not engage in combat with the enemy during service.  There is no indication of combat or any awards or commendations indicative of combat, and the Veteran has not asserted engaging with hostile forces.  Therefore, the provisions of 38 U.S.C.A. § 1154(b) (West 2014 & Supp. 2015) are not for application.  

As an initial matter, it is unclear whether PTSD is an appropriate diagnosis.  In this regard, the Veteran's VA treatment records include numerous occasions where he has been diagnosed with PTSD.  Oftentimes, however, such diagnoses appear conclusory in nature, and are typically not associated with a particular stressor event.  Indeed, while he was diagnosed with PTSD in November 2004, he could not associate his symptoms with a particular stressor.  

Moreover, when the Veteran underwent a VA psychiatric examination in January 2012, the examiner concluded that the Veteran did not meet the criteria for a diagnosis of PTSD, and in fact failed to diagnose any psychiatric disorder whatsoever.  

In making this conclusion, the VA examiner noted that the Veteran's claimed PTSD stressors had changed over time, and that there was "no affective response at all" in describing his stressor events.  

Following this diagnosis, the evidence of record was returned to the same VA examiner in April 2012 in order to elaborate why the January 2012 diagnosis differed from the other evidence of record.  This was done to insure accuracy.

After a review of the record, the examiner noted that the stressors underlying the basis of a PTSD diagnosis in the treatment records have changed over time.  The examiner specifically noted that the Veteran could not even identify a specific stressor at an evaluation in 2004.  

When presented with conflicting evidence, it is the Board's responsibility to weigh the probative value of the medical evidence against the VA examiner's opinions and conclusions.  The Board may appropriately favor the opinion of one competent medical authority over another.  Owens v. Brown, 7 Vet. App. 429 (1995). However, the Board may not reject medical opinions based on its own medical judgment.  Obert v. Brown, 5 Vet. App. 30 (1993); Colvin v. Derwinski, 1 Vet. App 171 (1991).

Here, the Board is inclined to agree with the findings of the VA examiner that a diagnosis of PTSD is not warranted based on the best evidence.  First, the Board agrees with the observation made by the VA examiner that the Veteran's stressors have changed over time.  Moreover, the United States Court of Appeals for the Federal Circuit has recognized the unique probative value of opinions provided by VA psychiatric examiners in the context of PTSD examinations for a number of reasons: (1) VA practitioners are given specific instruction on how to conduct PTSD examinations, including guidance materials and a certification process.  (2) The VA reviews the quality of its practitioners' examinations, including taking steps to address identifiable problems with feedback and training.  (3) The VA provides VA associated practitioners with the veterans' claims folders in connection with all mental-disorder examinations, including PTSD examinations, who are instructed that a PTSD diagnosis cannot occur without a review of the folder.  (4) The VA noted that limiting the rule to VA associated practitioners, accompanied by periodic review of these examinations, would ensure standardization and consistency.  Nat'l Org. of Veterans' Advocates, Inc. v. Sec. Of Veterans Affairs, 669 F.3d 1340 (Fed. Cir. 2012) (citing 75 Fed. Reg. 39,843, 39,847-48 (July 13, 2010)).

Considering the evidence, the Board concludes that PTSD has not been clinically diagnosed pursuant to the criteria of DSM-IV by a mental health professional.  As PSTD is not currently shown, service connection for PTSD cannot be granted.  Sanchez-Benitez v. West, 25 F.3d 1356 (Fed. Cir. 2001).  While there are clear indications of PTSD, and the Board is not ignore the evidence that supports this case, the best evidence provides evidence against the medical finding that the Veteran has PTSD. 

Additionally, even if the Board were to accept that a diagnosis of PTSD was clinically shown, service connection would still not be warranted, as none of the stressors the Veteran has mentioned could reasonably be verified.  Specifically, the Veteran has never provided specific dates or locations for his stressor events, nor has he ever specifically identified any individuals who also may have been involved.  As such, the Board agrees with the RO's December 2011 formal finding that referral of his information to the Joint Services Records and Research Center is not warranted.

While it is true that a specific stressor is not always required, there is insufficient evidence for the Board to acknowledge that the Veteran has been in a situation where there would be a fear of hostile activity, as is contemplated by C.F.R. § 3.304(f)(3) (2015).  While he did mention witnessing combat operations somewhat near him, this alone is insufficient under this section.  Moreover, as an engineman in the Navy, he is not in a military specialty where exposure to combat operations is emblematic in the timeframe of service.  Therefore, this provision is also not for application.

Next, while service connection for PTSD is not warranted, the Board has also considered whether any other current psychiatric disability is related to service.  Clemons v. Shinseki, 23 Vet. App. 1 (2009) (a claim for service connection for a psychiatric disability encompasses all psychiatric disabilities that may reasonably be encompassed by evidence of record).  In this regard, the Board notes that the Veteran has been diagnosed with depression and anxiety.  

However, the Board determines that service connection is not warranted for any other acquired psychiatric disorder, based on the evidence of record.  First, the service treatment records do not reflect complaints of, treatment for, or a diagnosis related to an acquired psychiatric disorder while in service.  Significantly, the Veteran's separation physical examination in October 1969 fails to document any complaints of or observed symptoms related an acquired psychiatric disorder.   

In fact, the post-service evidence does not reflect symptoms related to an acquired psychiatric disorder until shortly before he filed his claim for benefits in December 2004.  

The Board emphasizes that this first indication of psychiatric symptoms is approximately 35 years after he left active duty.  

As such, a continuity of symptoms is not shown based on the clinical evidence.  Moreover, as any sort of psychosis has never been shown, service connection on a presumptive basis under 38 C.F.R. § 3.309 is also not for application.  

The Board notes that the Veteran has complained of long-standing psychiatric symptoms.  In this regard, the Veteran is not competent to discuss the nature of a psychiatric disorder, as he is not competent as a lay person to diagnose such a disorder.  Jandreau v. Nicholson, 492 F.3d 1372, 1376 (Fed. Cir. 2007). Nevertheless, he is competent to testify about the presence of observable symptomatology, which may provide sufficient support for a claim of service connection, if credible, regardless of the lack of contemporaneous medical evidence.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  

However, the Board determines that the Veteran's reported history of continued symptomatology since active service, while competent, is nonetheless not accurate.  Caluza v. Brown, 7 Vet. App. 498 (1995).  

First, the Veteran underwent a number of Navy Reserve physical evaluations in the 1980s, where psychiatric symptoms were never mentioned.  Moreover, although the he first submitted a psychiatric disorder claim in December 2004, he previously submitted a claim for benefits in May 2002.  The fact that the Veteran was aware of the VA benefits system, sought out a claim for compensation related other disorders, but made no reference to his psychiatric symptoms weighs heavily against his credibility.  Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011)(Lance, J., concurring) (discussing the distinction between cases in which there is a complete absence of any evidence to corroborate or contradict the testimony, and cases in which there is evidence that is relevant either because it speaks directly to the issue or allows the Board as factfinder to draw a reasonable inference).  Therefore, continuity is not established based on the clinical evidence of record or the Veteran's statements.  

Next, service connection may also be granted when the evidence establishes a medical nexus between active duty service and current complaints.  In this case, the Board finds that the weight of the competent evidence does not attribute the Veteran's claimed disorder to active duty, despite his contentions to the contrary.  
Specifically the none of the Veteran's treatment records indicate that the Veteran's psychiatric disorders other than his PTSD are related to active duty service, nor has any treating physician opined that such a relationship exists.  

In arriving at this conclusion, the Board has also considered the statements made by the Veteran relating his psychiatric symptoms to his active service.  The Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (quoting Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007)).

In this case, however, the Veteran is not competent to provide testimony regarding the etiology of acquired psychiatric disorders.  See Jandreau, 492 F.3d at 1377, n.4.  Because psychiatric disorders are not diagnosed by unique and readily identifiable features, it does not involve a simple identification that a layperson is competent to make.  Therefore, the unsubstantiated statements regarding the claimed etiology of the Veteran's acquired psychiatric symptoms are found to lack competency.

In light of the above discussion, the Board concludes that the preponderance of the evidence is against the claim for service connection and there is no doubt to be otherwise resolved.  As such, the appeal is denied.



VA Duty to Notify and Assist

The Board has given consideration to the Veterans Claims Assistance Act of 2000 (VCAA), which includes an enhanced duty on the part of VA to notify a veteran of the information and evidence necessary to substantiate claims for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014 & Supp 2015); 38 C.F.R. § 3.159 (2015).  The VCAA also redefines the obligations of VA with respect to its statutory duty to assist veterans in the development of their claims.  38 U.S.C.A. §§ 5103, 5103A (West 2014).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2014 & Supp. 2015); 38 C.F.R. § 3.159(b) (2015); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In this case, the Veteran was provided notice letters informing him of both his and VA's obligations.  Moreover, there is no indication of a failure to notify.  See Scott v. McDonald, 789 F.3rd 1375 (Fed. Cir. 2015).  Therefore, additional notice is not required and any defect in notice is not prejudicial.  

With respect to the duty to assist, VA must obtain "records of relevant medical treatment or examination" at VA facilities.  38 U.S.C.A. § 5103A(c)(2).  All records pertaining to the conditions at issue are presumptively relevant.  See Moore v. Shinseki, 555 F.3d 1369, 1374 (Fed. Cir. 2009); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  In addition, where the Veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based upon the available information.  Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016) (citing 38 C.F.R. § 3.159(c)(3)).  

Here, the Board finds that all necessary assistance has been provided to the Veteran.  Specifically, all VA treatment records and relevant private treatment records have been obtained.  While the RO also attempted to acquire records from the Social Security Administration, it was informed that such records were not available.  The Veteran has also been provided with a VA examination.  Upon review of this examination reports, the Board observes that the examiner reviewed the Veteran's past medical history, recorded his current complaints and history, conducted an appropriate evaluation and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  The VA examination report is therefore adequate for the purpose of rendering a decision on appeal.  38 C.F.R. § 4.2 (2015); Barr v. Nicholson, 21 Vet. App. 303 (2007).

Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the above-cited claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

ORDER

New and material having been submitted, the application to reopen a previously denied claim of entitlement to service connection for an acquired psychiatric disorder, claimed as depression, anxiety disorder and PTSD is granted, and the claim is reopened.  

Service connection for an acquired psychiatric disorder, claimed as depression, anxiety disorder and PTSD, is denied.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


